Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 was filed after the mailing date of the Notice of Allowance on 1/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-5, 9-11, 14-15, 18-21, 24, 26-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner agrees with remarks dated 12/2/2021 and briefly summarizes here. Sutardja teaches a capacitive boost converter which supplies voltage derived from a first stage supply to a second stage of an amplifier. However, Sutardja is not explicit that the first supply voltage is less than half the second supply voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645